Citation Nr: 1209513	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-13 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depression, and adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to service connection for PTSD.

The Veteran cancelled a formal hearing before a Decision Review Officer in August 2008.  

In October 2009, he failed to appear for a hearing before the Board at the RO.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed as having PTSD, major depression, and adjustment disorder.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, and adjustment disorder, regardless of the precise diagnosis. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has stated that his current psychiatric symptoms began during service or immediately thereafter and have continued ever since.  An examination is warranted to evaluate his reports and determine if any current psychiatric diagnosis other than PTSD is etiologically related to service.  

Service connection for PTSD generally requires medical evidence diagnosing the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has been given diagnoses of PTSD by VA mental health professionals based on his reports of hostile military activity (an engagement with a Chinese naval vessel and seeing dead bodies).  It is not apparent; however, that these events are consistent with the circumstances of his service.  As explained in March and May 2007 letters, the September 2007 rating decision, and a March 2008 statement of the case, the Veteran must provide a 60-day period in which each stress incident occurred before a search can be completed for corroborating evidence, including deck logs.  Unfortunately, it is not possible to research the events and names provided without limiting the search to a 60 day period.  VA will continue to assist the Veteran in developing facts in support of his claim when the information necessary to do so is provided.  Therefore, the Board encourages the Veteran to submit this information.  

The Veteran reportedly served aboard the U.S.S. Denver.  The Board has been able to locate the command histories for this ship, and they are contained in the claims folder.  These do not contain information regarding the stressors reported by the Veteran, but do show that it participated in interdicting North Vietnamese shipping.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should also provide an opinion as to whether any currently diagnosed psychiatric disability, at least as likely as not (e.g., a 50 percent or greater probability), had its onset in service or is the result of a disease or injury in service, including an in-service stressor.  

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis, and whether they are related to fear of hostile military activity.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of injuries, stressors, and symptoms.  If his reports are discounted, the examiner must provide reasons for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so; and state whether the inability to provide the needed opinion is due absent evidence, or the limits of medical knowledge.

2.  If the Veteran submits the 60-day period in which his reported stressors occurred, make all efforts to verify each stressor.  

3.  The agency of original jurisdiction should review the examination report(s) to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.  The agency of original jurisdiction should consider any additional information pertaining to the circumstances of the Veteran's service.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


